Case: 21-30604     Document: 00516334164         Page: 1     Date Filed: 05/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 26, 2022
                                  No. 21-30604
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mathew Mark Moreno,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-170-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Mathew Mark Moreno appeals his above-guidelines sentence of 84
   months for possessing with the intent to distribute 500 grams or more of a
   mixture and substance containing a detectable amount of cocaine. He
   contends that the sentence was substantively unreasonable because the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30604      Document: 00516334164           Page: 2    Date Filed: 05/26/2022




                                     No. 21-30604


   Sentencing Guidelines adequately accounted for his criminal history and six
   of his seven prior convictions occurred when he was 27 years old or younger.
          We review Moreno’s claim of substantive unreasonableness for an
   abuse of discretion in light of 18 U.S.C. § 3553(a)’s sentencing factors.
   United States v. Zarco-Beiza, 24 F.4th 477, 480-81 (5th Cir. 2022) (citing Gall
   v. United States, 552 U.S. 38, 56 (2007)). In so doing, we consider “the
   totality of the circumstances, including the extent of any variance from the
   Guidelines range, to determine whether, as a matter of substance, the
   sentencing factors in section 3553(a) support the sentence.” United States
   v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012) (internal quotation
   marks and citations omitted). “A non-Guidelines sentence unreasonably
   fails to reflect the statutory sentencing factors set forth in § 3553(a) where it
   (1) does not account for a factor that should have received significant weight,
   (2) gives significant weight to an irrelevant or improper factor, or
   (3) represents a clear error of judgment in balancing the sentencing factors.”
   United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015) (citing United States
   v. Smith, 440 F.3d 704, 708 (5th Cir. 2006)).
          The record does not show that the district court failed to account for
   a factor that should have received significant weight, gave significant weight
   to an irrelevant or improper factor, or made a clear error of judgment in
   balancing the sentencing factors. See Gerezano-Rosales, 692 F.3d at 400-01.
   Further, the district court articulated “individualized, case-specific reasons”
   that justified the higher sentence. United States v. Nguyen, 854 F.3d 276, 283
   (5th Cir. 2017) (internal quotation marks and citation omitted). Namely, the
   district court stated that it based the sentence on Moreno’s extensive
   criminal history. That many of Moreno’s prior convictions occurred when
   he was younger did not prevent the district court from considering them as
   part of the § 3553(a) factors. See Smith, 440 F.3d at 709. Further, “the
   sentencing court is free to conclude that the applicable Guidelines range gives



                                          2
Case: 21-30604      Document: 00516334164          Page: 3    Date Filed: 05/26/2022




                                    No. 21-30604


   too much or too little weight to one or more factors.” United States v.
   Williams, 517 F.3d 801, 809 (5th Cir. 2008).
          The district court also stated that the 84-month sentence was
   necessary to afford adequate deterrence to criminal conduct and to protect
   the public from future crimes. This is supported by the fact that, after serving
   almost 20 years in prison and not long after his supervised release expired,
   Moreno was arrested for transporting drugs twice in the span of three
   months. Moreno’s arguments amount to no more than a request for us to
   reweigh the statutory sentencing factors, which we will not do. See United
   States v. Hernandez, 876 F.3d 161, 166-67 (5th Cir. 2017).
          AFFIRMED.




                                          3